Name: Commission Regulation (EC) No 231/95 of 3 February 1995 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  economic policy;  trade policy;  animal product;  distributive trades
 Date Published: nan

 4. 2. 95 No L 27/9Official Journal of the European Communities COMMISSION REGULATION (EC) No 231/95 of 3 February 1995 on special conditions for the granting of private storage aid for pigmeat HAS ADOPTED THIS REGULATION : Article 1 1 . As from 6 February 1995 applications for private storage aid may be introduced in accordance with the provisions of Regulation (EEC) No 3444/90. The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto. 2. If the period of storage is extended or curtailed, the amount of the aid shall be adjusted accordingly. The amounts of the supplements and deductions per month and per day are set out in columns 4 and 5 of the said Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Decision 95/ 1 /EC, Euratom, ECSC (2), and in particular Articles 4 (6) and 5 (4) thereof, Whereas intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases is less than 103 % of the basic price and is likely to remain below that level ; Whereas the market situation has been characterized by a marked fall in prices below the level mentioned ; whereas, in view of seasonal and cyclical trends, this situation could persist ; Whereas intervention measures must be taken ; whereas these can be limited to the granting of private storage aid ; Whereas Article 3 of Council Regulation (EEC) No 2763/75 (3) and Article 9 (4) of Commission Regula ­ tion (EEC) No 3444/90 (4), as amended by Regulation (EC) No 3533/93 (*), provides for the possibility of custailing or extending the storage period ; whereas, therefore, provi ­ sion should be made to fix not only the amounts of aid for a specific period of storage but also the amounts to be added or deducted if this period is curtailed or extended ; Whereas, in order to facilitate administrative and control work resulting from the conclusion of contracts, minimum quantities should be fixed ; Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations undertaken by him ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, Article 2 The minimum quantities per contract and per product shall be as follows : (a) 10 tonnes for boned products ; (b) 15 tonnes for all the other products. Article 3 The security shall be 20 % of the amounts of aid set out in the Annex. Article 4 By way of derogation from Article 9 (4) of Regulation (EEC) No 3444/90 the minimum quantity for carcases or half carcases is fixed at nine tonnes. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 1 , 1 . 1 . 1995, p. 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 19. 0 OJ No L 333, 30. 11 . 1990, p. 22. 0 OJ No L 321 , 23. 12. 1993, p. 9 . No L 27/ 10 4. 2. 95Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX (ECU/tonne) CN code Products in respect of which aid is granted Amount of the aid for a storage period of 3 months Supplement or deduction per month per day 1 2 3 4 5 ex 0203 Meat of domestic swine, fresh or chilled : ex 0203 11 10 Half carcases with or without the head and flare fat, but without the forefoot, tail, kidney, thin skirt and spinal cord (') 278 37 1,24 ex 0203 1211 Legs 337 42 1,41 ex 0203 12 19 Shoulders 337 42 1,41 ex 0203 19 11 Fore-ends 337 42 1,41 ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately, loins with or without the chump (2)(3) 337 42 1,41 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 164 33 1,09 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs 164 33 1,09 ex 0203 19 55 Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends separately, loins with or without the chump, boned (2) (3) 337 42 ' 1,41 ex 0203 19 55 Cuts corresponding to 'middles', with or without rind or fat, boned (4) 255 35 1,17 ex 0203 19 59 Cuts corresponding to 'middles', with or without rind or fat, with bone in (4) 255 35 1,17 (') The aid may be granted for half carcases presented as Wiltshire sides, 1 . e. without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vetebral column, pelvic bone and diaphragm. (2) Loins and neck-ends may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. (3) The quantity contracted may cover any combination of the products mentioned. (*) Same presentation as for products falling within CN code 0210 19 20.